PER CURIAM.
We have for review Adside v. State, 722 So.2d 228 (Fla. 5th DCA 1998), which is in *1188express and direct conflict with Dodson v. State, 710 So.2d 159 (Fla. 1st DCA 1998), on the issue of whether an appellate court may correct an unpreserved error relating to the imposition of court costs and a public defender lien. The Court has jurisdiction. See Art. V, § 3(b)(3), Fla. Const.
Consistent with our decision in Maddox v. State, 760 So.2d 89 (Fla.2000), we determine that Adside’s unpreserved claims relating to court costs and public defender lien do not rise to the level of fundamental error which may be reviewed for the first time on direct appeal. Further, based on our decision in Heggs v. State, 759 So.2d 620 (Fla.2000), we quash the district court’s affirmance of Adside’s sentence and remand for resentencing in accordance with the sentencing guidelines in effect on the date of the offense.1
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., concurs in part and dissents in part with an opinion.

. Adside has standing to challenge chapter 95-184, Laws of Florida, on single subject rule grounds. See Trapp v. State, 760 So.2d 924 (Fla.2000).